--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11


LETTER OF INTENT


KingThomason Group, Inc.
To
Acquire Hardwired Interactive


07/08/08
 
This Letter of Intent is intended to serve as an outline of the basic terms upon
which KingThomason Group Inc., (“KGTH”) a Nevada corporation publicly traded on
the Pink Sheets market will purchase, through a wholly owned subsidiary, 100% of
the issued and outstanding shares of Hard Wired Interactive, Inc., (“HWI”)
through a merger transaction (the “Merger”).  The terms and conditions set forth
herein are based on preliminary and limited information provided by the parties
and is subject to change pending the completion of the due diligence process,
the approval of the Board of Directors and shareholders of both companies and
the execution of definitive agreements.


Structure of Acquisition
 
Reverse Merger:  Tax-free reorganization under Internal Revenue Code ss.
368(a)(1)(A) by means of the merger of Hard Wired Interactive into a company
wholly owned by KGTH (“Merger Sub”).  The transaction between Hard Wired
Interactive and KGTH shall sometimes be referred to hereafter as the “Merger.”


Surviving Entity:  Hard Wired Interactive would be the surviving company of the
merger with and into the Merger Sub and would be maintained as a separate
wholly-owned subsidiary of KGTH.  KGTH would have no other business other than
the business of Hard Wired Interactive.  KGTH’s name would be changed to “Hard
Wired Interactive, Inc.” if available.


Consideration:  KGTH will exchange 100% of the common shares of Hard Wired
Interactive for 94% of the total issued and outstanding of KGTH upon
closing.  The total amount of issued an outstanding shares of both KGTH and HWI
are subject to adjustments, splits, reverse prior to the closing of definitive
merger agreement.  Further consideration of 1% of the total issued and
outstanding of the companies’ common stock will be awarded to Tim King in
consideration for the costs incurred directly by Tim King by KGTH.


Documentation and Process
 
Closing in Escrow:  Within 15 days of this Letter of Intent, the Company, the
Merger Sub and Hard Wired Interactive shall negotiate and execute a definitive
merger agreement and related documents and certificates (the “Merger
Documents”), which shall provide, as a condition of closing of the Merger.
 
If deemed necessary by the parties hereto, the parties shall prepare, as soon as
reasonably possible, a Confidential Private Placement (“CPP”) disclosure
document (presenting the Company as if the Merger had already taken place and
disclosing the merger and escrow agreements) to allow the Company and its
placement agents to commence and timely close the Financing.  However, the CPP
delivery date may be extended upon the mutual agreement in writing of the
parties hereto.


Terms and Provisions
 
The Merger Documents shall include normal provisions including, without
limitation, representations, warranties, covenants, agreements and remedies as
are appropriate to preserve and protect the economic benefits intended to be
conveyed to and from the Company, Merger Sub, Hard Wired Interactive and the
Investors pursuant hereto.


Rights:  Until such time that a definitive merger agreement is entered into by
both parties; both KGTH and Hard Wired Interactive have the right to terminate
this Letter of Intent at any time with or without cause.


Audit:  Each party shall cooperate and commence an audit as soon as possible and
otherwise take such action as may be necessary to allow the parties to file the
required disclosures with the Securities and Exchange Commission as soon as
possible after the Closing.


Audit and Legal Fees:  Hard Wired Interactive will cover the costs of legal and
accounting fees; additionally, Hard Wired Interactive will cover all costs
necessary with the filing of all Securities and Exchange documents from 2006 to
2007.  If necessary;  both parties may elect to seek funds necessary to cover
the costs of the audit, legal and compliance related issues under a private
placement debt instrument.  By mutual agreement, the officers, directors or
affiliates of Hard Wired Interactive may choose to act as the source of such
funds.  Such debt instrument shall be secured by KGTH’s common stock mutually
agreed.


Access:  In order to facilitate the transaction, KGTH will provide written
approval to a designated Advisor of Hard Wired Interactive, Inc. to obtain the
necessary information at its expense, such information shall included but not be
limited to transfer agent records, accountants records, work papers and letter
of opinion, vendor information, NOBO listing information and DTC records.


 

--------------------------------------------------------------------------------

 
 
 
 
Officers and Directors:  Immediately upon the signing of this letter of intent,
KGTH will elect a designated party to act as Advisor to facilitate the
transaction; additionally, upon the execution of the definitive merger agreement
all current officers and directors of KGTH will resign by election and
replacement of the then current Hard Wired Interactive Board of Directors.
 
Conditions:  Each party will be required to furnish to the other party copies of
all corporate materials and or records upon request.  Where records are not
readily available, Hard Wired Interactive may opt to incur such expense to
obtain records as necessary to complete its due diligence.


Disclosure of Letter of Intent:  Immediately upon execution of this letter of
intent, by mutual agreement, both parties may distribute a mutually agreed press
release to the public at the expense of Hard Wired Interactive.  Copies of this
letter intent may not be distributed without the prior written consent of the
other party.


Applicable Law:  This Letter of Intent shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada, without regard to
conflicts of laws principles.


IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.
 



 
KingThomason Group, Inc.
           
By:
/s/ Tim King
       Date: July 8th, 2008
Name:
Tim King
 
Title:
President and Chief Executive Officer
         
HARDWIRED INTERACTIVE, INC.
           
By:
/s/ Mark T. Wood
       Date: July 8th, 2008
Name:
Mark T. Wood
 
Title:
Chief Executive Officer
 

 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 